Exhibit 10.1

 

TAPESTRY PHARMACEUTICALS, INC.

Schedule Required by Instruction 2 to Item 601
of Regulation S-K

 

Name of Executive Officer
Signing Amendment to
Employment Agreement

 

Leonard Shaykin

Gordon Link

Kai Larson

 

Amendment to Employment Agreement

 

February 27, 2006

 

This Amendment is made to that Employment Agreement dated October 1, 2001 by and
between Tapestry Pharmaceuticals, Inc. (Tapestry) and                       
(Executive).

 

Whereas, Executive and Tapestry are desirous to conform the terms of the
Employment Agreement to changes made in the law relating to taxation of
severance payments.

 

Now, therefore, Executive and Tapestry hereby agree as follows:

 

In the event that the Company determines that any severance benefit provided
under the Employment Agreement fails to satisfy the distribution requirement of
Section 409A(a)(2)(A) of the Internal Revenue Code of 1986, as amended (the
“Code”), as a result of Executive’s status as a “specified employee” within the
meaning of Section 409A(a)(2)(B)(i) of the Code, then the payment of such
benefits shall be automatically delayed to the minimum extent necessary so that
such benefits are not subject to the provisions of Section 409A(a)(1) of the
Code.

 

All other provisions of the Employment Agreement shall remain unchanged.

 

Tapestry Pharmaceuticals, Inc.

 

By:

 

 

 

 

 

 

[Name of Executive]

 

--------------------------------------------------------------------------------